DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 2 and 3 have been cancelled. Claims 1 and 4-22 are currently pending in this application.
Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Objections
	Claim 14 has been amended in order to overcome the objection to the claim. Thus, the objection to claim 14 has been withdrawn.
Claim 21 has been amended in order to overcome the objection to the claim. Thus, the objection to claim 21 has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over RICE, II et al. (Hereafter, “Rice”) [US 2017/0351923 A1] in view of HSAIO et al. (Hereafter, “Hsaio”) [US 2010/0232644 A1] in further view of Matsuoka et al. (Hereafter, “Matsuoka”) [US 2019/0200872 A1].
In regards to claim 1, Rice discloses a system ([Title] System for Maintaining a Confined Space) comprising: a plurality of confined space internal monitoring devices configured to acquire monitoring data from a confined space ([0027] One or more second cameras 118(2) may also be positioned within the confined space 102. The second camera(s) 118(2) may be oriented to monitor the interior 106 of the confined space 102, such as to determine the presence, absence, and movements of personnel, verify that personnel are utilizing proper safety equipment, verify that no unauthorized entry or exit of the confined space 102 occurred, and so forth.); a point monitor case comprising a plurality of point monitoring case ports configured to be electrically coupled to the plurality of confined space internal monitoring devices ([0019] In the depicted system 100, a monitoring station 110 may be used to monitor the interior 106, entry 104, and exterior 108 of the confined space 102, to control access into and from the confined space 102, to detect the presence or absence of hazardous material within the confined space 102, to control the operation of various equipment within and outside of the confined space 102, and so forth. [0030] FIG. 2 is a diagram 200 illustrating the exchange of data between the monitoring station 110 and other components 202 of the system 100. As discussed with regard to FIG. 1, the monitoring station 110 may be in wired or wireless communication with access control stations 116 and cameras 118 located within and external to the confined space 102. The monitoring station 110 may also communicate with user devices 126 carried by users 124 within or external to the confined space 102. The monitoring station 110 may further communicate with light sources 120 and other equipment within the confined space 102, such as detectors 122 for gasses or other hazardous materials.); a centralized monitoring station cabinet configured to be communicatively connected to the point monitor case ([0045] In some cases, remote data storage 206 may be associated with a remote monitoring station 308. For example, a remote monitoring station 308 may be used to monitor, control, or coordinate the activities of multiple monitoring stations 110 associated with different confined spaces 102. In some implementations, one or more of the functions described with regard to the monitoring station 110 may instead be performed by a remote monitoring station 308 in communication therewith.), the centralized ([0044] As such, the monitoring station 110 may include one or more local servers 302, which may be used to store data and execute computer instructions, such as software to stream and output video data from one or more cameras 118 on one or more displays 304.), a processor ([0058] The computing device 602 may include one or more hardware processor(s) 606 (processors) configured to execute one or more stored instructions. The processor(s) 606 may include one or more cores.), and a centralized monitoring application configured to execute on the processor and comprising a local user interface ([0020] For example, the monitoring station 110 may include a local server configured to execute software for streaming or recording video data or audio data associated with the confined space 102. The monitoring station 110 may also be configured to execute software for monitoring the confined space 102, e.g., by outputting video data, audio data, or other types of data associated with the confined space 102 to one or more display devices.), the local user interface comprising: for each confined space of a plurality of confined spaces being monitored: an instruction to display a number of workers in proximity to the confined space ([Fig. 4] user indicators 406] [0051] The map area 404 may also include one or more user indicators 406 indicative of the locations of one or more users 124 within a confined space 102 or the surrounding area. For example, the user indicators 406 may include pins, arrows, or other types of cursors indicative of a particular location within the map area 404, and in some cases, an identifier indicative of a particular user 124.), an instruction to display at least one camera feed from a camera located at a confined space ([0031] For example, the monitoring station 110 may receive video data 204(1) from cameras 118(2) located within the interior 106 of the confined space 102, as well as from cameras 118(1) located outside of the confined space 102. The video data 204(1) may be streamed for output on displays associated with the monitoring station 110.), an instruction to display a plurality of control buttons configured to control the plurality of confined space internal monitoring devices ([0032] The monitoring station 110 may provide control commands 210(1) to the camera(s) 118. In some implementations, one or more of the cameras 118 may be moveable, and the control commands 210(1) may be used to modify the orientation and viewing area associated with the camera(s) 118. Control commands 210(1) may also be used to modify one or more of a frame rate, bandwidth, compression, color, sharpness, brightness, contrast, white balance, exposure control, exposure zone, backlight compensation, ambient light compensation, or overlaid text associated with video data 204(1) generated by a camera 118. Control commands 210(1) may further be used to activate or deactivate cameras 118 or to set threshold conditions that may cause a camera 118 to automatically activate, deactivate, emit an alarm, move to change a viewing area, or modify a video characteristic. For example, responsive to a threshold change in ambient light, a camera 118 may automatically modify a brightness value. As another example, responsive to video data 204(1) depicting a user 124 that is falling, a camera 118 may modify its viewing area to visualize the fallen user 124 and emit an alarm.), and an instruction to display a plurality of gas sensor indicators ([0018] For example, a confined space may include internal gas monitors, external gas monitors, and a portable device carried by a user within the confined space that may function as a gas monitor. [0044] The server(s) 302 may also execute computer instructions to control various parameters of equipment within and outside of the confined space 102 and to compare data received from the equipment, such as sensor data 214, with threshold parameters. For example, if a sensor value indicated by a gas detector 122 exceeds a threshold value, the server(s) 302 may be configured to cause an alarm or notification to be generated.); a hub communicatively interposed between ([0046] The monitoring station 110 may additionally include one or more wireless transceivers 310, which may be used to communicate with remote data storage 206, remote monitoring stations 308, or one or more system 300 components 202. For example, any of the components described with regard to FIGS. 1-3 that may communicate data with the monitoring station 110 via a cable may instead communicate with the monitoring station 110 via the wireless transceiver(s) 310. In some implementations, one or more components of the system 300 may be configured to communicate with the monitoring station 110 using both wired and wireless methods to provide redundancy in the case of damage or malfunction.) ([0054] FIG. 5 is a diagram 500 depicting one possible implementation of a display output depicting video data 204 received from one or more cameras 118 associated with a confined space 102.); and ([0031] For example, the monitoring station 110 may receive video data 204(1) from cameras 118(2) located within the interior 106 of the confined space 102, as well as from cameras 118(1) located outside of the confined space 102. The video data 204(1) may be streamed for output on displays associated with the monitoring station 110. The video data 204(1) may also be stored in local storage associated with the monitoring station 110. In some implementations, one or more cameras 118 may also store video data 204(1) in local storage associated with the camera(s) 118. In one implementation, in addition to storing the video data 204(1) locally, the monitoring station 110 may also provide the video data 204(1) to data storage 206 remote from the monitoring station 110, such as one or more servers accessible to the monitoring station 110 via one or more networks. For example, an operational site may include multiple confined spaces 102, each associated with a respective local monitoring station 110, while a designated remote monitoring station associated with the data storage 206 may receive data from the local monitoring stations 110.).
Hsaio discloses the local user interface comprising: for each confined space of a plurality of confined spaces being monitored: an instruction to display a number of workers in proximity to the confined space ([0012] An analysis graph for counting the number of people to display the number of people is used according to another embodiment of the invention. [0075] FIG. 3 illustrates an analysis graph 300 for counting people. In this invention, the exemplary embodiment for three analytical methods about counting the number of people and the application of multimedia interaction is provided.).
Matsuoka discloses a system ([0007] smart-home system) comprising: a hub communicatively interposed between the point monitor case and the centralized monitoring station cabinet, the hub comprising a wireless access point ([0055] The hub device 180 may be further communicatively coupled to one or more of the above intelligent, multi-sensing, network-connected devices (e.g., smart devices of the smart-home environment 100). Each of these smart devices optionally communicates with the hub device 180 using one or more radio communication networks available at least in the smart-home environment 100 (e.g., ZigBee, Z-Wave, Insteon, Bluetooth, Wi-Fi and other radio communication networks).) and a graphical user interface, the graphical user interface configured to display, on a user 2Application No. 16/507,767Docket No.: 18251/010002mobile device ([0055] In some implementations, the hub device 180 and devices coupled with/to the hub device can be controlled and/or interacted with via an application running on a smart phone, household controller, laptop, tablet computer, game console or similar electronic device.  In some implementations, a user of such controller application can view status of the hub device or coupled smart devices, configure the hub device to interoperate with smart devices newly introduced to the home network, commission new smart devices, and adjust or view settings of connected smart devices, etc.), an aggregated current state of each confined space connected to the hub ([0180] The server 164 can transmit the live video feed 1802, the thermal image data, the sleep disturbance data 1804, and/or data analysis, along with any alerts, indications, and/or diagnoses calculated at the smart-home devices 1810 and/or the server 164 to a mobile device 166 of the user associated with the account on the server 164. The mobile device 166 may include a smart watch 166-1, a smartphone 166-2, a laptop computer, a tablet computer, a desktop computer, a personal digital assistant (PDA), an on-board car computer system, a digital home assistant (e.g., Google Home.RTM.), and/or any other computing device.); and an aggregator configured to aggregate a plurality of data streams from the plurality of point monitoring case ports connected to the plurality of confined space internal monitoring devices ([0179] In some embodiments, the live video feed 1802 and/or the sleep disturbance data 1804 may be captured and transmitted from the smart home devices 1810. A remote server 164 that is accessible over the Internet through a home Wi-Fi router can also perform the image processing algorithms on the live video feed 1802 and/or the thermal image data along with aggregating and analyzing the sleep disturbance data 1804 from the other smart home devices 1810.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice with the people counter and the display of the number of people as taught by Hsaio in order to improve the reliability and accuracy of the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice with the remote server aggregating the live feed and/or sleep data for the display on a mobile device of a user as taught by Matsuoka. The motivation behind this modification would have been to improve the transmission and viewing of live video and/or data from the smart home devices [See Matsuoka].

In regards to claim 4, the limitations of claim 1 have been addressed. Rice discloses wherein the point monitor case comprises a user interface, the user interface comprising a visualization of a measurement acquired by at least one of the plurality of confined space internal monitoring devices ([0031] For example, the monitoring station 110 may receive video data 204(1) from cameras 118(2) located within the interior 106 of the confined space 102, as well as from cameras 118(1) located outside of the confined space 102. The video data 204(1) may be streamed for output on displays associated with the monitoring station 110. The video data 204(1) may also be stored in local storage associated with the monitoring station 110. In some implementations, one or more cameras 118 may also store video data 204(1) in local storage associated with the camera(s) 118. In one implementation, in addition to storing the video data 204(1) locally, the monitoring station 110 may also provide the video data 204(1) to data storage 206 remote from the monitoring station 110, such as one or more servers accessible to the monitoring station 110 via one or more networks. For example, an operational site may include multiple confined spaces 102, each associated with a respective local monitoring station 110, while a designated remote monitoring station associated with the data storage 206 may receive data from the local monitoring stations 110. In some cases, one or more cameras 118 may also be equipped with audio components, such as microphones or speakers, and the camera(s) 118 may transmit audio data 208(1) to the monitoring station 110. Audio data 208(1) may similarly be stored locally in one or more cameras 118, locally in the monitoring station 110, or in remote data storage 206. [0032] The monitoring station 110 may provide control commands 210(1) to the camera(s) 118. In some implementations, one or more of the cameras 118 may be moveable, and the control commands 210(1) may be used to modify the orientation and viewing area associated with the camera(s) 118. Control commands 210(1) may also be used to modify one or more of a frame rate, bandwidth, compression, color, sharpness, brightness, contrast, white balance, exposure control, exposure zone, backlight compensation, ambient light compensation, or overlaid text associated with video data 204(1) generated by a camera 118. Control commands 210(1) may further be used to activate or deactivate cameras 118 or to set threshold conditions that may cause a camera 118 to automatically activate, deactivate, emit an alarm, move to change a viewing area, or modify a video characteristic. For example, responsive to a threshold change in ambient light, a camera 118 may automatically modify a brightness value. As another example, responsive to video data 204(1) depicting a user 124 that is falling, a camera 118 may modify its viewing area to visualize the fallen user 124 and emit an alarm.). 

In regards to claim 5, the limitations of claim 4 have been addressed. Rice discloses wherein the user interface further comprises a control interface for the plurality of confined space internal monitoring devices ([0032] The monitoring station 110 may provide control commands 210(1) to the camera(s) 118. In some implementations, one or more of the cameras 118 may be moveable, and the control commands 210(1) may be used to modify the orientation and viewing area associated with the camera(s) 118. Control commands 210(1) may also be used to modify one or more of a frame rate, bandwidth, compression, color, sharpness, brightness, contrast, white balance, exposure control, exposure zone, backlight compensation, ambient light compensation, or overlaid text associated with video data 204(1) generated by a camera 118. Control commands 210(1) may further be used to activate or deactivate cameras 118 or to set threshold conditions that may cause a camera 118 to automatically activate, deactivate, emit an alarm, move to change a viewing area, or modify a video characteristic. [0026] A second access control station 116(2) may be positioned within the interior 106 of the confined space 102, such as at or proximate to the entry 104. The second access control station 116(2) may be used to track the movements of personnel exiting the confined space 102 via the entry 104.). 

In regards to claim 6, the limitations of claim 1 have been addressed. Rice discloses further comprising: a plurality of confined space external monitoring devices ([0023] A first access control station 116(1) may be positioned external to the confined space 102, proximate to the entry 104. [0024] One or more cameras 118(1) may be positioned external to the confined space 102 to monitor the entry 104 and exterior 108.). 

In regards to claim 13, the limitations of claim 1 have been addressed. Rice discloses wherein the centralized monitoring application comprises: a web interface [Fig. 4 and 5]; a plurality of software tools ([0052] communication buttons [0053] selection of links to video feeds); a plurality of user interface generation software components ([Fig. 4 and 5 and 0055] In some implementations, one or more of the viewing areas 502 may be associated with information regarding a user 124 depicted in the viewing area 502. For example, a viewing area 502 may be shown adjacent to an image 408 or other identifier associated with a corresponding user 124, and user data 410 associated with the user 124. In some cases, a communication button 412 or other feature presented in the display output may be used to communicate with particular users 124 or groups of users 124. In other implementations, one or more of the viewing areas 502 may be associated with information regarding the camera 118 that monitors a region within or outside of the confined space 102, information regarding the region, and so forth, and a communication button 412 may be accessed to communicate with the region monitored by the respective camera 118.); a plurality of services [0067]; and a base component [Fig. 6]. 

	In regards to claim 21, the limitations of claim 1 have been addressed. Rice discloses wherein the centralized monitoring station cabinet further comprises: a network interface connection to connect to a plurality of point monitoring cases located in proximity to a plurality of confined spaces and connected to a plurality of confined space internal monitoring devices ([0045] In some cases, remote data storage 206 may be associated with a remote monitoring station 308. For example, a remote monitoring station 308 may be used to monitor, control, or coordinate the activities of multiple monitoring stations 110 associated with different confined spaces 102. In some implementations, one or more of the functions described with regard to the monitoring station 110 may instead be performed by a remote monitoring station 308 in communication therewith.). 

In regards to claim 22, Rice discloses a method comprising: receiving a data stream from a plurality of point monitoring cases proximate to a plurality of confined spaces ([0050] For example, the map area 404 may include one or more images or video data 204 captured by the camera(s) 118, or video data 204 streamed from one or more cameras 118.), the data stream comprising at least one camera feed of the confined space ([0020] For example, the monitoring station 110 may include a local server configured to execute software for streaming or recording video data or audio data associated with the confined space 102. The monitoring station 110 may also be configured to execute software for monitoring the confined space 102, e.g., by outputting video data, audio data, or other types of data associated with the confined space 102 to one or more display devices.); and generating a display from the data stream for a single display device of a centralized monitoring station [Fig. 5], wherein the display comprises a tile view comprising a tile for each confined space of the plurality of confined spaces being monitored ([0054] The display output of FIG. 5 includes five viewing areas 502, each viewing area 502 associated with the output of a particular camera 118; however, any number of viewing areas 502 may be included.), the tile comprising: at least one camera feed from a camera located at the confined space ([0054] For example, the first viewing area 502(1) may be used to output video data received from a first camera 118 associated with a first user 124. The first camera 118 may be positioned at or near an area where the first user 124 is located, or associated with a user device 126 or other piece of equipment worn or carried by the user 124. Similarly, a second viewing area 502(2) may be used to output video data 204 received from a second camera 118, a third viewing area 502(3) may be used to output video data 204 received from a third camera 118, a fourth viewing area 502(4) may be used to output video data 204 received from a fourth camera 118, and a fifth viewing area 502(5) may be used to output video data 204 received from a fifth camera 118. In some implementations, different viewing areas 502 may have different dimensions. For example, the fifth viewing area 502(5) is depicted as larger than the other viewing areas 502.); a number of workers in proximity to the confined space, ([Fig. 5] buttons are located below the tile of the camera feed); and a plurality of gas sensor indicators located in the tile ([0013] For example, communication devices, such as cellular telephones, gas detectors, and so forth that are carried by personnel within the confined space may include explosion-proof or intrinsically safe equipment that includes flame retardant thread paths, seals, and so forth. [0052] The display output may also depict user data 410 associated with each user 124, such as a user's name, current location, duration of time spent at a particular location, time that a confined space 102 was entered or exited, physiological data determined by one or more sensors, and so forth.); wherein a hub is communicatively interposed ([0046] The monitoring station 110 may additionally include one or more wireless transceivers 310, which may be used to communicate with remote data storage 206, remote monitoring stations 308, or one or more system 300 components 202. For example, any of the components described with regard to FIGS. 1-3 that may communicate data with the monitoring station 110 via a cable may instead communicate with the monitoring station 110 via the wireless transceiver(s) 310. In some implementations, one or more components of the system 300 may be configured to communicate with the monitoring station 110 using both wired and wireless methods to provide redundancy in the case of damage or malfunction.) ([0054] FIG. 5 is a diagram 500 depicting one possible implementation of a display output depicting video data 204 received from one or more cameras 118 associated with a confined space 102.); and ([0031] For example, the monitoring station 110 may receive video data 204(1) from cameras 118(2) located within the interior 106 of the confined space 102, as well as from cameras 118(1) located outside of the confined space 102. The video data 204(1) may be streamed for output on displays associated with the monitoring station 110. The video data 204(1) may also be stored in local storage associated with the monitoring station 110. In some implementations, one or more cameras 118 may also store video data 204(1) in local storage associated with the camera(s) 118. In one implementation, in addition to storing the video data 204(1) locally, the monitoring station 110 may also provide the video data 204(1) to data storage 206 remote from the monitoring station 110, such as one or more servers accessible to the monitoring station 110 via one or more networks. For example, an operational site may include multiple confined spaces 102, each associated with a respective local monitoring station 110, while a designated remote monitoring station associated with the data storage 206 may receive data from the local monitoring stations 110.).
Hsaio discloses a number of workers in proximity to the confined space, wherein the number of workers is displayed in the tile above the at least one camera feed ([0012] An analysis graph for counting the number of people to display the number of people is used according to another embodiment of the invention. [0075] FIG. 3 illustrates an analysis graph 300 for counting people. In this invention, the exemplary embodiment for three analytical methods about counting the number of people and the application of multimedia interaction is provided.).
The locations of the icons on the display screen are not of significance to the claimed invention (Official Notice). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rice’s teachings of the different locations of the buttons on the display [Fig. 4 and 5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Matsuoka discloses wherein a hub is communicatively interposed between the point monitor case and the centralized monitoring station cabinet, the hub comprising: a wireless access point ([0055] The hub device 180 may be further communicatively coupled to one or more of the above intelligent, multi-sensing, network-connected devices (e.g., smart devices of the smart-home environment 100). Each of these smart devices optionally communicates with the hub device 180 using one or more radio communication networks available at least in the smart-home environment 100 (e.g., ZigBee, Z-Wave, Insteon, Bluetooth, Wi-Fi and other radio communication networks).) and a graphical user interface, the graphical user interface displaying, on a user 2Application No. 16/507,767Docket No.: 18251/010002mobile device ([0055] In some implementations, the hub device 180 and devices coupled with/to the hub device can be controlled and/or interacted with via an application running on a smart phone, household controller, laptop, tablet computer, game console or similar electronic device.  In some implementations, a user of such controller application can view status of the hub device or coupled smart devices, configure the hub device to interoperate with smart devices newly introduced to the home network, commission new smart devices, and adjust or view settings of connected smart devices, etc.), an aggregated current state of each confined space connected to the hub ([0180] The server 164 can transmit the live video feed 1802, the thermal image data, the sleep disturbance data 1804, and/or data analysis, along with any alerts, indications, and/or diagnoses calculated at the smart-home devices 1810 and/or the server 164 to a mobile device 166 of the user associated with the account on the server 164. The mobile device 166 may include a smart watch 166-1, a smartphone 166-2, a laptop computer, a tablet computer, a desktop computer, a personal digital assistant (PDA), an on-board car computer system, a digital home assistant (e.g., Google Home.RTM.), and/or any other computing device.); and an aggregator that aggregates a plurality of data streams from the plurality of point monitoring cases connected to a plurality of confined space internal monitoring devices ([0179] In some embodiments, the live video feed 1802 and/or the sleep disturbance data 1804 may be captured and transmitted from the smart home devices 1810. A remote server 164 that is accessible over the Internet through a home Wi-Fi router can also perform the image processing algorithms on the live video feed 1802 and/or the thermal image data along with aggregating and analyzing the sleep disturbance data 1804 from the other smart home devices 1810.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice with the remote server aggregating the live feed and/or sleep data for the display on a mobile device of a user as taught by Matsuoka. The motivation behind this modification would have been to improve the transmission and viewing of live video and/or data from the smart home devices [See Matsuoka].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Hsaio in further view of Matsuoka in even further view of Friar [US 2006/0104312 A1].
In regards to claim 7, the limitations of claim 1 have been addressed. Rice discloses further comprising: a plurality of confined space external monitoring devices ([0023] A first access control station 116(1) may be positioned external to the confined space 102, proximate to the entry 104. The access control station 116(1) may be used to monitor personnel that enter and leave the confined space 102 via the entry 104.) connected to a plurality of point monitoring case ports of the point monitoring case ([Fig. 2 and 0030] FIG. 2 is a diagram 200 illustrating the exchange of data between the monitoring station 110 and other components 202 of the system 100. As discussed with regard to FIG. 1, the monitoring station 110 may be in wired or wireless communication with access control stations 116 and cameras 118 located within and external to the confined space 102.), the plurality of confined space external monitoring devices comprising a panel housing of a single panel, wherein the panel housing comprises a badge reader ([0023] The access control station 116(1) may also include a card or badge reader, or other type of sensor or detector, such as a RFID reader, that may determine the identity of particular equipment that passes the access control station 116(1) to enter the confined space 102.), an intercom ([0023] For example, the access control station 116(1) may include an intercom system (e.g., a microphone and speaker) configured to communicate with the monitoring station 110 or another device. In some implementations, the intercom system may include multiple microphones to suppress background noise.  In some cases, the access control station 116(1) may be used to communicate with the interior 106 of the confined space 102.), and an alarm ([0024] For example, in some implementations, the camera(s) 118(1) or a camera associated with the access control station 116(1) may be configured to cause generation of an alarm or notification if a user crosses or approaches the entry 104 without first interacting with the access control system 116(1), or if the user crosses the entry 104 and does not provide appropriate credentials to the access control system 116(1) within a selected time period, such as ten seconds.), wherein the plurality of confined space external monitoring devices are within line of sight to a confined space being monitored and outside of the confined space ([0023] A first access control station 116(1) may be positioned external to the confined space 102, proximate to the entry 104. The access control station 116(1) may be used to monitor personnel that enter and leave the confined space 102 via the entry 104.).
Friar discloses the plurality of confined space external monitoring devices comprising a panel housing of a single panel ([0027 and Fig. 1] a control panel for an alarm system can contain an ID card reader and audio modules such as a microphone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Friar with use of a single control panel in an alarm system as taught by Friar. The motivation behind this modification would have been to improve the transmission of signals to a central monitoring station.

In regards to claim 8, the limitations of claim 7 have been addressed. Rice discloses wherein the plurality of confined space internal monitoring devices ([0026] A second access control station 116(2) may be positioned within the interior 106 of the confined space 102, such as at or proximate to the entry 104. The second access control station 116(2) may be used to track the movements of personnel exiting the confined space 102 via the entry 104.) comprises: ([0026] a card, badge, or RFID reader), an intercom ([0026] an intercom system), and an alarm ([0024] For example, in some implementations, the camera(s) 118(1) or a camera associated with the access control station 116(1) may be configured to cause generation of an alarm or notification if a user crosses or approaches the entry 104 without first interacting with the access control system 116(1), or if the user crosses the entry 104 and does not provide appropriate credentials to the access control system 116(1) within a selected time period, such as ten seconds.); an air filter for acquiring an air sample ([0026] any type of detector [0028] In some implementations, the interior 106 of the confined space 102 may be provided with sensors for detecting hazardous materials, such as gas detectors 122, which may be in wired communication with one or more components of the system 100, or wireless communication with the monitoring station 110 or another computing device. In other implementations, other types of detectors 122 or sensors, such as temperature sensors, pressure sensors, water or humidity sensors, voltage sensors, and so forth may also be present within the confined space 102.); an emergency light ([0028] In some implementations, one or more light sources 120 within the confined space 102 may engage one or more other components of the system 100 via a single cable 114(5). For example, the light source(s) 120, camera(s) 118(2), and access control station 116(2) may be in electrical communication with the power components 112 via a series of daisy-chain connections.); and a camera ([0026] a camera). 
Friar discloses the plurality of confined space external monitoring devices comprising a panel housing of a single panel ([0027 and Fig. 1] a control panel for an alarm system can contain an ID card reader and audio modules such as a microphone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Friar with use of a single control panel .

Claims 9, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Hsaio in further view of Matsuoka in even further view of TYREE PAUL et al. (Hereafter, “Tyree”) [WO 2016/081821 A1].
In regards to claim 9, the limitations of claim 1 have been addressed. Rice discloses wherein the centralized monitoring station cabinet comprises: a storage device comprising a data repository and a centralized monitoring application ([0063] As shown in FIG. 6, the computing device 602 may include one or more memories 618. The memory 618 may include one or more computer-readable storage media (CRSM). The CRSM may be any one or more of an electronic storage medium, a magnetic storage medium, an optical storage medium, a quantum storage medium, a mechanical computer storage medium, and so forth. The memory 618 may provide storage of computer-readable instructions, data structures, program modules, and other data for the operation of the computing device 602. A few example modules are shown stored in the memory 618, although the same functionality may alternatively be implemented in hardware, firmware, or as a system on a chip (SoC). [0064] The memory 618 may include one or more operating system (OS) modules 620. The OS module 620 may be configured to manage hardware resource devices such as the I/O interfaces 612, the network interfaces 614, the I/O devices 616, and to provide various services to applications or modules executing on the processors 606. The OS module 620 may implement a variant of the FreeBSD® operating system as promulgated by the FreeBSD® Project; UNIX® or a UNIX-like operating system; a variation of the LinuxTM operating system as promulgated by Linus Torvalds; the Windows® operating system from Microsoft Corporation of Redmond, Wash., USA; or other operating systems. [0065] A data store 622 and one or more of the following modules may also be stored in the memory 618. The modules may be executed as foreground applications, background tasks, daemons, and so forth. The data store 622 may use a flat file, database, linked list, tree, executable code, script, or other data structure to store information. In some implementations, the data store 622 or a portion of the data store 622 may be distributed across one or more other devices including other computing devices 602, network attached storage devices, and so forth.); ([0020] The monitoring station 110 may further include one or more processors and data storage media. For example, the monitoring station 110 may include a local server configured to execute software for streaming or recording video data or audio data associated with the confined space 102. The monitoring station 110 may also be configured to execute software for monitoring the confined space 102, e.g., by outputting video data, audio data, or other types of data associated with the confined space 102 to one or more display devices.). 
Tyree discloses a primary touchscreen display device to display the local user interface ([0049] For example, as shown in FIG. 4G, an interface 461 may include a number of displays and may receive input via an input device. In other embodiments, the interface 461 may be touch screen.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice with the use of a touch screen 

In regards to claim 12, the limitations of claim 1 have been addressed. Rice discloses wherein the plurality of control buttons comprises at least one button configured to remotely cause the camera to change a ([0032] Control commands 210(1) may further be used to activate or deactivate cameras 118 or to set threshold conditions that may cause a camera 118 to automatically activate, deactivate, emit an alarm, move to change a viewing area, or modify a video characteristic. [0054] In some cases, selection of one or more viewing areas 502 may be used to change the position of the viewing areas 502 relative to other viewing areas 502, to modify characteristics of the output depicted in the viewing areas 502, and so forth.). 
Tyree discloses wherein the plurality of control buttons comprises at least one button configured to remotely cause the camera to change a zoom amount of a lens of the camera ([0027J Further, monitoring devices 203A-203C may be movable within confined spaces 201A-201C. For example, monitoring device 203C is disposed along a track 205 which allows monitoring device 203C to move along a length of confined space 201C. Monitoring device 203 C may be configured to track movement of worker 200C or may be configured to view a particular area within confined space 201C and thus, may move with respect to worker 200C such that the monitoring device 203C maintains view of the particular area. In addition, monitoring devices 203A- 203C may be capable of panning, tilting, zooming, focusing, as well as any other camera functionality known in the art.).


In regards to claim 17, the limitations of claim 1 have been addressed. Rice discloses wherein the centralized monitoring application is configured to monitor a plurality of confined spaces, wherein each of the plurality of confined spaces has a unique section of the local user interface [Fig. 4 and 5], wherein the plurality of control buttons are icons located to a right side of the at least one camera feed in the local user interface ([Fig. 4] buttons located to the right of the map area view), 
Tyree discloses wherein the ([0050] The interface 461 may also monitor and/or control sensors of the manifold. For example, the interface 461 may monitor the number of users on a given manifold and the pressure distributed to each manifold from one or more collection pots. [0054] In one or more embodiments, a worksite, such as worksite 101 in FIGs. 1A- 1C, may include a number of open workspaces open to the elements. As such, open workspaces may present a number of working hazards and/or environmental working conditions that may be dangerous for personnel. In FIG. 5A, a top down view of an open workspace 501 is shown. The workspace 501 includes a number of workers 503 operating and being exposed to environmental and facility specific risks.), and wherein the plurality of gas sensor indicators are displayed ([0029] In addition, monitoring devices 203A-203C may also include a number of detectors to monitor the levels of one or more gases in each of confined spaces 201A-20C. Alternatively, gas detectors may be separate from monitoring devices 203A-203C as may be required by compliance regulations. For example, gas detectors may be positioned at particular areas of interest within confined spaces 201A-201C in order to detect certain gases based on density, temperature, and/or location within the confined space, among others. Further, monitoring devices 203 A-203C may include other sensors or measuring devices (not shown) capable of monitoring the status of the workers 200A-200C and other workspace conditions, such as the temperature, breathing air (quality and volume), and any other workspace condition.) below the at least one camera feed. 
Hsaio discloses wherein the number of workers are displayed above the at least one camera feed in the local user interface ([0012] An analysis graph for counting the number of people to display the number of people is used according to another embodiment of the invention. [0075] FIG. 3 illustrates an analysis graph 300 for counting people. In this invention, the exemplary embodiment for three analytical methods about counting the number of people and the application of multimedia interaction is provided.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice with the teachings of Tyree in order to improve wireless communications [See Tyree]. The locations of the icons on the display screen are not of significance to the claimed invention (Official Notice). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Hsaio in further view of Matsuoka in even further view of DAVIS (Hereafter, “Davis”) [US 2013/0229278 A1].
In regards to claim 10, the limitations of claim 1 have been addressed. Rice fails to explicitly disclose wherein the local user interface comprises: an instruction to display a test button configured to initiate a system test. 
Davis discloses wherein the local user interface comprises: an instruction to display a test button configured to initiate a system test ([0041] A test button, such as button 324, may be pressed to test detection device 102 by reading the states of heat sensor 312 and motion detector sensor 308 over a time interval.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice with a test button for the testing of the system as taught by Davis in order to monitor a confined area to detect and alert a user when it is an emergency [See Davis].

In regards to claim 11, the limitations of claim 10 have been addressed. Rice fails to explicitly disclose wherein the test button comprises a color indicator when a test is due. 
Davis discloses wherein the test button comprises a color indicator when a test is due ([0041] Motion detector sensor 308 may toggle an amber light of indicator light 307 to indicate that it is working. Thus, when the user turns on detection device 102, indicator light 307 provides immediate feedback as to whether it is positioned properly, and that the sensors are working. Indicator light 307 also may visually prompt the user that battery 320 is low. A test button, such as button 324, may be pressed to test detection device 102 by reading the states of heat sensor 312 and motion detector sensor 308 over a time interval. If the test passes, then indicator light 307 may come on, and chime mechanism 322 may sound. Preferably, this interval is about 30 seconds.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice with an indicator light for the sensors as taught by Davis in order to indicate if the sensor is working [See Davis].

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Hsaio in further view of Matsuoka in even further view of Ackmann et al. (Hereafter, “Ackmann”) [US 2017/0097621 A1].
In regards to claim 14, the limitations of claim 13 are currently being addressed. Rice discloses wherein the base component comprises: a user interface logic layer ([0044] As such, the monitoring station 110 may include one or more local servers 302, which may be used to store data and execute computer instructions, such as software to stream and output video data from one or more cameras 118 on one or more displays 304.); a helper set ([0020] For example, the monitoring station 110 may include a local server configured to execute software for streaming or recording video data or audio data associated with the confined space 102. The monitoring station 110 may also be configured to execute software for monitoring the confined space 102, e.g., by outputting video data, audio data, or other types of data associated with the confined space 102 to one or more display devices.); a backend logic layer [Fig. 6]; a plurality of data objects ([0017] For example, redundant data storage regarding the entry, exit, and operations of personnel, data acquired by one or more devices associated with or carried by a user, and so forth, may be stored locally, such as in data storage associated with a camera. Data may also be stored in a local server or other type of data storage device associated with computing devices proximate to the confined space that may be used to monitor or control various functions of the confined space and associated equipment. In some implementations, data may also be stored in one or more remote locations, such as remote servers, cloud-based storage, and so forth.); a gas detector connection ([0028] In some implementations, the interior 106 of the confined space 102 may be provided with sensors for detecting hazardous materials, such as gas detectors 122, which may be in wired communication with one or more components of the system 100, or wireless communication with the monitoring station 110 or another computing device. In other implementations, other types of detectors 122 or sensors, such as temperature sensors, pressure sensors, water or humidity sensors, voltage sensors, and so forth may also be present within the confined space 102.); and an access layer ([0065] A data store 622 and one or more of the following modules may also be stored in the memory 618. The modules may be executed as foreground applications, background tasks, daemons, and so forth. The data store 622 may use a flat file, database, linked list, tree, executable code, script, or other data structure to store information. In some implementations, the data store 622 or a portion of the data store 622 may be distributed across one or more other devices including other computing devices 602, network attached storage devices, and so forth.). 
Ackmann discloses wherein the base component comprises: a user interface logic layer; a helper set; a backend logic layer; a plurality of data objects; a gas detector connection; and an access layer [Fig. 5-8 and 10]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice with the teachings of Ackmann in order to improve the programming of a control network.

In regards to claim 15, the limitations of claim 14 have been addressed. Rice discloses wherein the centralized monitoring application further comprises a plurality of services, and wherein the plurality of services comprises: a camera image recorder ([0067] The memory 618 may also store a video module 626. The video module 626 may be configured to receive video data 204 and in some implementations, audio data 208 from cameras 118 or other computing devices 602 and to generate a video or audio output based on the received data using the I/O devices 616.); a recording viewer ([0009] FIG. 5 is a diagram depicting one possible implementation of a display output depicting video data received from one or more cameras associated with a confined space.); a gas detector service ([0028] In some implementations, the interior 106 of the confined space 102 may be provided with sensors for detecting hazardous materials, such as gas detectors 122, which may be in wired communication with one or more components of the system 100, or wireless communication with the monitoring station 110 or another computing device. In other implementations, other types of detectors 122 or sensors, such as temperature sensors, pressure sensors, water or humidity sensors, voltage sensors, and so forth may also be present within the confined space 102.); an access panel service ([0044] The server(s) 302 may also execute computer instructions to control access to the confined space 102, such as by comparing access data 212 received from one or more access control stations 116 to a database indicative of personnel authorized to access the confined space 102.); and a communication bus ([0062] The computing device 602 may include one or more busses or other internal communications hardware or software that allows for the transfer of data between the various modules and portions of the computing device 602.). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Hsaio in further view of Matsuoka in even further view of Quirico et al. (Hereafter, “Quirico”) [US 2009/0309465 A1].
In regards to claim 16, the limitations of claim 1 have been addressed. Rice fails to explicitly disclose further comprising: a testing interface configured to guide a user through performing a system test. 
Quirico discloses further comprising: a testing interface configured to guide a user through performing a system test ([0049] According to some preferred embodiments, computer 17 is pre-programmed to guide the user, via monitor 172, through procedures necessary to maintain system 10, to perform quality control tests on system 10, and to operate system 10 for patient infusions, as well as to interact with the user, via the touch-screen capability of monitor 172, according to preferred embodiments, in order to track volumes of eluant and eluate contained within system 10, to track a time from completion of each elution performed by system 10, to calculate one or more system parameters for the quality control tests, and to perform various data operations.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice with the teachings of Quirico in order to allow the user to be guided through quality control tests on the system.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Hsaio in further view of Matsuoka in even further view of Tari et al. (Hereafter, “Tari”) [US 2011/0118561 A1].
In regards to claim 18, the limitations of claim 1 have been addressed. Rice fails to explicitly disclose wherein the point monitor case comprises a detachable mounting hook to mount the point monitor case on a structure in proximity to the confined space. 
Tari discloses wherein the point monitor case comprises a detachable mounting hook to mount the point monitor case on a structure in proximity to the confined space ([0045] The base station 110 can house electronic components within itself. These components can provide additional connectivity and functionality, such as monitoring of additional physiological parameters, network connectivity, display outputs, and/or a power connection. The base station can include a handle 715 for carrying the base station. The base station can further include one or more mounting hooks 720 for attachment of the base station to a headboard/footboard, side rail, roll stand and IV stand, bed frame, and/or the like. The base station can include a battery and/or a removable power cord and can be transportable, allowing extended portable operation of the patient monitor 105.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice with the teachings of Tari in order to improve the portability of the station. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Hsaio in further view of Matsuoka in even further view of VAN BEEK et al. (Hereafter, “Van Beek”) [US 2018/0289346 A1].
In regards to claim 19, the limitations of claim 1 have been addressed. Rice discloses wherein the centralized monitoring station cabinet is foldable into box ([0020] In some implementations, the monitoring station 110 may be foldable, collapsible, or otherwise able to be converted into a portable state to facilitate transport, installation, and removal. For example, the monitoring station 110 may be provided with a weather-proof, shock absorbing case, sized to house two display devices. The display devices may be configured to fold together, rotate, and slide into the case for storage.) 
Van Beek discloses wherein the centralized monitoring station cabinet is foldable into box on a trolley ([0058] The surgical station 3 comprises a mobile trolley 30 that supports at least one user monitor 31, at least one user interface 32, a computer 33, the image detector processing unit and a power supply.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice with the station located on the trolley as taught by Van Beek in order to improve adaptability.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Hsaio in further view of Matsuoka in even further view of Mayor [US 2002/0027502 A1].
In regards to claim 20, the limitations of claim 1 have been addressed. Rice fails to explicitly disclose wherein the plurality of confined space internal monitoring devices comprises: an alarm surrounded by mechanical protection. 
Mayor discloses wherein the plurality of confined space internal monitoring devices comprises: an alarm surrounded by mechanical protection ([0013] The alarm system also includes a protective steel housing containing the alarm module, keypad, battery, anti tamper devices, and optional sensors from tampering and the environment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice with the alarm module being contained in a protective steel housing as taught by Mayor in order to protect the alarm system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/             Primary Examiner, Art Unit 2482